Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-18-00838-CV

                     IN RE ALLSTATE TEXAS LLOYDS and Michael McAfee

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: December 12, 2018

PETITION FOR WRIT OF MANDAMUS DISMISSED

           Relators filed a motion to withdraw their petition for writ of mandamus because the parties

reached a Rule 11 agreement resolving the issue raised in the petition. We grant the motion and

dismiss the petition for writ of mandamus.

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 32612, styled Klaus Wilhelm v. Allstate Texas Lloyds and Michael McAfee,
pending in the 83rd Judicial District Court, Val Verde County, Texas, the Honorable Robert Cadena presiding.